DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
With respect to claims 1, 16 and 36 as previously argued, Kauppinen is relied upon for disclosing a mobile device and as previously analyzed the combination of Reto and Kauppinen would predictably result in using a mobile/cellular device provisioned with content and an application enabling a user to send an SMS message related to the one or more games, contests or entertainment events related to the content, through the user interface of the application.
Similarly Ueda discloses that it was known to submit a selection in an application using a stored and updatable application accessible resource and Dureau is relied upon for disclosing 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Reto, Kauppinnen, Ueda, Durea are directed to non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Reto, Kauppinnen, Ueda, Durea are all directed to various aspects of the provisioning of interactive content services for users.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
For the reasons stated above the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 13, 15-18, 20, 28, 30, 36-39, 41, 48, 51, 57, 60, 66, 69, 84-86, 89, 94, 95, 96, 101, 102, 103, 108, 109, 123, 126-129 and 138 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447).

Regarding claim 1, 16, 36, Reto discloses a method implemented on an Internet-connected computing device of providing an improved user experience when participating in one or more games, contests or entertainment events, and a server device comprising:
Implementing an application containing a user interface on a plurality of client devices (See [0099, 0162] client device STB);
Presenting content related to the one or more games, contests or entertainment events, to a user with the application through the user interface and a server providing the content to the user-side application (See for examples [0152] presenting a Poll to a group of users watching a soccer match); and
Enabling the user to send instantly in real-time a message related to the one or more games, contests or entertainment events, through the user interface of the application (See [0152] sending or receiving a poll responses. When a user of the recipient device makes a response a response is sent to the server. See Fig 28-30);

A memory for storing the application (See Fig 1 and [0099] ROM RAM storing application data);
A processor coupled to the memory for processing the application (See [0099]);
The server storing a list of game, contest or entertainment event programs to be provided to a user device and a processor coupled to memory, the processer processing the application (See server storage [0107] icon suggestion engine, small-group interaction engine, communication platform for communicating… etc. ); and
Receiving a message from the user-side application, wherein at least one message by a second user is visible for all participants of the one or more games, contents or entertainment events (See Fig 28-30 and [0152] requesting to poll friends or answering a poll by friends.); 
A network for coupling the at least one server and the plurality of mobile devices (See Fig 1 network 6).
Reto does not explicitly disclose the client device is a mobile phone with a user side application enabling the user to send messages related to the one or more games, contests, or entertainment events, through the user interface of the application.
Kauppinen discloses that it was known for a mobile phone to be provisioned with live TV or radio and to engage in games, contests, or entertainment events and have a user interface application enabling a user to an SMS response message on behalf of a user instantly utilizing the application related to one or more games, contests or entertainment events through the (See [0010, 0014, 0066-0068, 0034, 0071] Communication protocols include SIP used in the examples of Fig 3, SMS, MMS, and WAP.  User submits an answer and response is sent instantly, see Fig 3 and [0054]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of Kauppinen predictably resulting using a mobile/cellular device provisioned with content and an application enabling a user to send an SMS message related to the one or more games, contests or entertainment events related to the content, through the user interface of the application by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing bandwidth consumption on the network.
Reto and Kauppinen do not explicitly disclose the application submits the message using a stored and updatable application accessible resource however Reto and Kauppinen disclose that it was known to submit messages using application features such as buttons (See Reto Fig 28 and [0152]).
Ueda discloses that it was known to submit a selection in an application using a stored and updatable application accessible resource (See [0172-0181] updating GUI theme includes updating stored GUI features such as buttons in the user interface ).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto in view of Kauppinen further with the known methods of Ueda predictably resulting in the applications submitting a selection to send a message using a stored and updatable application accessible resource by applying the court recognized 
Reto Kaupinnen Ueda do not explicitly disclose the mobile/plurality of mobile devices are cellular internet connected devices.
Dureau discloses that it was known for mobile devices to be cellular internet connected devices (See [0023] and [0031] mobile device includes cellular device which may communicate through a wireless internet network).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto further with the known methods of Dureau predictably resulting in the mobile/plurality of mobile devices being cellular internet connected devices by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using widely available networking/communication technology.

Reto Kaupinnen Ueda and Dureau do not explicitly disclose the message comprises a unique identifier identifying the user sending the message or identifying the second user sending the message and the unique identifier including a username identifying the user sending the message, wherein the username is linked to a mobile phone number.
Bellaton discloses that it was known for a client device to authenticate with a server by sending a message comprising a unique identifier including a username identifying the user sending the message (See [0061] sending a username along with other authentication information for a binding operation).

Reto Kaupinnen Ueda Dureau and Bellaton do not explicitly disclose the message is only visible for a limited period of time.
Tanaka discloses that it was known for a message from one user to a plurality of users to be visible only for a limited period of time (See Fig 9 and [0074-0077]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known elements/methods of Tanaka predictably resulting in the message only being visible for a limited period of time by applying the court recognized rational of combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would recognize that the combination would merely arrange the prior art elements according to known methods in the technological arts of computers, computer networking, and video distribution and would merely allow each element to perform the same function as it does separately.  Further the modification would have the benefit of freeing space on a users screen as suggested by Tanaka.

Ambady discloses that it was known to perform verification of a user via a question using a two-way communication system through an application for verifying a user to receive television services (See [0004] [0032] host may be an application.  See [0038] two-way authentication between host and network element. See [0044] [0047] prompting a user to answer a question for authenticating the device.).
Furthermore, French discloses that it was known to verify a user via a series of personal identification questions (See  Figs 34-36 and Col 15 line 55-Col 16 line 20 ).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of Ambady and French predictably resulting in, modifying the system of Reto further to perform verification of a user via question, as taught by Ambady, and for the questioning to include a series of questions  which are personally identifying, as taught by French, by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a robust authentication process without requiring specialized hardware as suggested by Ambady and to provided increasing levels of user authentication as suggested by French.


Regarding claim 2, 17 and 37, Reto further discloses the user interface includes at least one of a list or a set of icons (See Fig 28-30).



Regarding claim 13, 28, Reto further discloses sending the response on behalf of the user utilizing the application and a server ([0027]).

Regarding claim 15, 30, 41, Reto further discloses computing device is selected from the group consisting of a personal computer, a laptop computer, a computer workstation, a server, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone, a smart appliance, a gaming console, a digital camera, a digital camcorder, a camera phone, an iPod®, a video player, a DVD writer/player, a television and a home entertainment system (See [0099, 0162] client device includes STB. ).

Regarding claim 48, 57, 66, Reto further discloses the system of claim 16 wherein    the one or more games, contests or entertainment events are selected from the group consisting of a television-based event, a scheduled competition, a scheduled series of competitions, a sporting event, an event based on a video game, computer game or electronic game, an entertainment show, a game show, a reality show, a news show and a commercial contained in a broadcast (See [0150-0152]).



Regarding claim 94, 101, 108, Reto further discloses wherein the message is visible to at least one additional user related to the one or more games, contests or entertainment events (See Figs 28-30 and [0152] users in group are displayed message designated to be displayed).

Regarding claim 95, 102, 109 Reto further discloses at least one message by a second user is visible for all participants of the one or more games, contests or entertainment events (See Figs 28-30 and [0152] users in group are displayed message designated to be displayed.  Users respond to a poll or game displayed and the result is displayed.).

Regarding claim 3, 18 and 38, Reto does not explicitly disclose the user submits a response by highlighting and selecting a choice from the list or the set of icons.
OFFICIAL NOTICE is taken that it was notoriously well known to highlight icons and select an icon in order to choose an option in a menu in the art of user interfaces.
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of the notorious teaching predictably resulting in highlighting icons and select an icon in order to choose an option in a menu by applying the court recognized rational of applying a known technique to a known 

Regarding claim 51, 60, 69, Reto discloses the method of claim 1 but does not explicitly disclose wherein the one or more games, contests or entertainment events comprise multiple contests taking place in a single day.
OFFICIAL NOTICE is taken that it was known to have multiple events in a program such as multiple at bats in a baseball game, fouls, etc. in the art of video distribution.
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of the notorious teaching predictably resulting activating during multiple events in a single program in one or more games, contests or entertainment events comprise multiple contests taking place in a single day by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving a user interface.

	Regarding claim 84-86 and 138, Reto Kauppinen Ueda Dureau Bellaton Tanaka Ambady and French further disclose a user interface application for sending a message on behalf of a user in the background utilizing the application without requiring the user to exit the application (See Kauppinen[0010, 0014, 0066-0068, 0034, 0048, 0052 0071] user equipment is provided with application which receives and sends messages).


Regarding claim 123, Reto Kauppinen Ueda Dureau Bellaton Tanaka Ambady and French further disclose the application enables the user to send a Multimedia Messaging Service MMS related to the one or more games (See Kauppinen [0071] exemplary communication protocol includes MMS).

Regarding claim 126, Reto Kauppinen Ueda Dureau Bellaton Tanaka Ambady and French further disclose immediately displaying to the other users of the one or more games, contests or entertainment events (See Reto [0152]).

Regarding claims 127, 128, 129, Reto Kauppinen Ueda Dureau Bellaton Tanaka Ambady and French further disclose a producer message is formatted in a way that distinguishes the producer message from the message from the user(See Fig 26 message from system reads on a producer message, See Fig 28 message from users clearly distinguished by indicating user who input the message.)


s 4 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) and further in view of Russ et al. (US 2004/0060063).

Regarding claim 4 and 19, Reto does not explicitly disclose storing a history of game, contest or entertainment event programs wherein the history of game, contest or entertainment event programs enables a user to review missed programs, or results of prior games the user participated in.
Russ discloses a history of tv programs enabling a user to review missed programs (See Fig 11, Fig 16 and [0075-00082]).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to record content and allow a contest application to enable a user to play along with the recorded content by modifying the system taught by Reto with the teaching of Russ predictably resulting in enabling a user to review missed programs, or results of prior games the user participated in order to as suggested by Reto allow a user to play along or interact with recorded content (See [0045]).


Claims 6 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US .

Regarding claim 6 and 21, Reto discloses the method of claim 5
But does not explicitly disclose contacting an alternate phone number that is different than the number from which the data message was sent, and further wherein the alternate phone number is embedded in an SMS message. 
Clark discloses sending an SMS message to an alternate device whose phone number is embedded in an SMS message (recipient phone number taken from database 92, See [0096, 0102]).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the system taught by Reto with the teaching of Clark resulting in an SMS message sent to an alternate device in order to allow a user to be notified via multiple devices.


Claims 11-12, 26-27, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) and in view of Waki (US 7,194,758).


Waki discloses verifying eligibility of a user prior to providing fee based services (see Col 27 line 40- Col 28 line 10 and Col 33 lines 45-Col 34 line 15, third embodiment).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to apply the teaching Waki’s third embodiment of verifying eligibility of a user prior to providing a service to the system of Reto resulting in a system which verifies qualification of all users including winners in a contest application for benefit of which would be to increase efficiency by filtering out potentially disqualified users.

Regarding claim 12 and 27, Reto and Waki further discloses verifying eligibility occurs before the contest begins (Waki; a membership number is supplied to a host in advance, see Col 33 lines 45-55). 

Claims 14, 28, are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) and in view of Jung (US 2005/0266869).


Jung discloses receiving at a server a non-sms message and forwarding an SMS message (See Fig 4,5 and [0070-0071]) unique identifier indicating that the SMS message did not come directly from a user's device or a unique identifier identifying the user sending the message (See Jung [0070-0071]).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the system of Reto with the teaching of Jung resulting in a sending SMS messaging identifying by unique identifier indicating that the SMS message did not come directly from a user's device or a unique identifier identifying the user sending the message in order to allow two way communication between devices/server.

Claims 132, 133, 134, are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) and further in view of Maggio et al. (US 2003/0195807).

Regarding claims 132, 133, 134, Reto Kauppinen Ueda Dureau Bellaton and Tanaka disclose the features of claim 1 but do not explicitly disclose the one or more games, contests 
Maggio discloses that it was known for one or more games, contests or entertainment events comprise classic games of skill including card, dice, trivia and word games played simultaneously (See [0052], [0069], [0086]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of Maggio predictably resulting in the one or more games, contests or entertainment events comprise classic games of skill including card, dice, trivia and word games played simultaneously by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional forms of content.


Claims 90, 97, 104, are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) in view of in view of Ahmad-Taylor (US 2007/0219856).

Regarding claim 90, 97, 104, Reto discloses the method of claim 1 but does not explicitly disclose enabling the user to send the message comprises enabling the user to provide a shortcut to send a longer message.

Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of Ahmad-Taylor predictably resulting in enabling the user to send the message comprises enabling the user to provide a shortcut to send a longer message by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of saving bandwidth and processing at client/server devices.


Claims 91, 93, 98, 100, 105, 107 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) in view of in view of Ellis et al. (US 6,898,762).

Regarding claim 91, 98, 105, Reto discloses the method of claim 1 but does not explicitly disclose providing an advertisement within the application.
Ellis discloses that it was known to provide an advertisement in a user interface application (See Fig 5).


Regarding claim 93, 100, 107, Reto discloses the method of claim 1 but does not explicitly disclose providing an advertisement within the application.
Ellis discloses receiving a message from a producer of the one or more games, contests or entertainment events (Col 10 line 28-40, receiving mail from cable operator).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Reto with the known methods of Ellis  predictably resulting in providing an advertisement within the application by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of increasing revenue.

Claim 137 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) and further in Lee et al. (US 2004/0185881).


Lee discloses that it was known to determine a location of a user to determine eligibility of a user participating in one or more games contests or entertainment events (See Fig 2 and [0006] [0022] [0026-0028] location determination).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Reto further with the known methods of Lee predictably resulting in determining a location of the user to determine eligibility of the user participating in the one or more games, contests or entertainment events by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing users with location based playing services as suggested by Lee [0007].

Claims 139, 140, 141, and 144 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reto (US 2002/0144273) in view of in view of Kaupinnen (US 2004/0152454) in view of Ueda (US 2004/0056897) in view of Dureau (US 2004/0073915) in view of Bellaton et al. (US 2003/0088648) in view of Tanaka (US 2003/0134678) in view of Ambady (US 2007/0101358) in view of French et al. (US 6,263,447) in view of Russ et al. (US 2004/0060063).


Russ discloses a history of tv programs enabling a user to review missed programs (See Fig 11, Fig 16 and [0075-00082]).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to record content and allow a contest application to enable a user to play along with the recorded content by modifying the system taught by Reto with the teaching of Russ predictably resulting in enabling a user to review missed programs, or results of prior games the user participated in order to as suggested by Reto allow a user to play along or interact with recorded content (See [0045]).
Reto Kaupinnen Ueda Dureau Bellaton and Russ do not explicitly disclose user-generated messages are maintained and continually accessible which enables a user to review all messages relating to the game, contest, or entertainment event.
Tanaka further discloses that it was known to user generated messages to be maintained and continually accessible which enables a user to review all messages relating to a game, content, or entertainment event (See [0091] [0113] allowing a user to scroll and review received messages in the time order in which it was received.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Reto further with the known methods of Tanaka predictably resulting in user generated messages to being maintained and continually 

Regarding claim 144, Reto Kauppinen Ueda Dureau Bellaton Tanaka Ambady French and Russ further disclose the user-generated messages are displayed chronologically, by user, by topic, by the game, by the contest, by the entertainment event, by group, or by room (See Tanaka [0091] [0113] allowing a user to scroll and review received messages in the time order in which it was received.).

Allowable Subject Matter
Claims 42-47, 75-83, 87-88, 110-112, 114-118, 120-122, 124-125, 130-131, 135-136, and 142-143 allowed.

 The following is an examiner’s statement of reasons for allowance:
As set forth by the record, the prior art fails to disclose or suggest, alone or in combination, all of the features of independent claim 42 and independent claim 47.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425


/FERNANDO ALCON/
Primary Examiner, Art Unit 2425